wn & WwW wh

oOo «So FT HN

10
i
12
13
14
15
16
17
18

19-

20
21
22
23
24
25
26
27

Case 2:18-cv-01517-JLR Document 41 Filed 11/06/19 Page 1 of 4

_ UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
ACD DISTRIBUTION, LLC, .
NO. 2:18-cv-01517-JLR
Plaintiff,
STIPULATED MOTION AND
v. [PREPASED] ORDER TO AMEND
CASE DEADLINES
WIZARDS OF THE COAST LLC,
NOTE ON MOTION CALENDAR:
Defendant. NOVEMBER 6, 2019
STIPULATION

Plaintiff ACD Distribution LLC (*ACD”) and Defendant Wizards of the Coast LLC
(“WOTC”) jointly move this Court for an Order amending the Scheduling Order (Dkt. No. 27).
In support of this Stipulation, the Parties state the following:

1, On January 16, 2019, the Court entered a Scheduling Order, scheduling trial for
April 27, 2020 and setting interim deadlines. (Dkt. No. 27).

2, On October 3, 2019, the parties jointly moved the Court to amend the interim
case deadlines in the Scheduling Order to afford additional time for discovery without moving
the trial date. (Dkt, No. 35).

3. During the telephonic hearing on October 9, 2019, the Court advised counsel

that the proposed changes to interim deadlines would necessitate an extension of the trial date.

STIPULATION AND PROPOSED ORDER TO AMEND CASE DEADLINES
(No. 2:18-cv-01517-JLR) - 1 ‘ Davis Wright Tromaine LLP
LAW OFFICES
920 Fifth Avenue, Suite 3300
Seattle, WA 98t04-1610
206.622.3150 main - 206.757.7700 fax

 

 
 

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26
27

 

Case 2:18-cv-01517-JLR Document 41 Filed 11/06/19 Page 2 of 4

The Court directed the parties to confer about the advisability of such an extension, noting that |
availability on the Court’s trial calendar is limited.

4. On October 14, 2019, the parties jointly moved the Court to extend only the
expert deadline. (Dkt. No. 39). The Court granted the stipulated motion and extended the
expert deadline to November 27, 2019, (Dkt. No. 40).

5. As the parties have continued to discuss case status and discovery, it has become

_apparent that additional time is necessary to properly prepare this case for trial.

6. The parties haye conferred and agree that it is advisable that the trial date be
extended by at least six months, or to the Court’s earliest convenience thereafter, and that all
other case deadlines be similarly extended. Based on the Court’s statements at the October 9,
2019 hearing, the parties understand that the adjournment might be significant.

WHEREFORE Plaintiff ACD Distribution LLC and Defendant Wizards of the Coast

LLC respectfully request an order amending the Scheduling Order.

Dated this 6th Day of November, 2019

 

 

 

 

 

COUNSEL FOR PLAINTIFF COUNSEL FOR DEFENDANT

/s/ William T. Hansen /s/ MarvAnn Almeida

P. Arley Harrel, WSBA No. 05170 James E. Howard, WSBA No. 37259
William T. Hansen, WSBA No. 51535 MaryAnn Almeida, WSBA No. 49086
Williams Kastner & Gibbs PLLC Davis Wright Tremaine LLP

601 Union Street, Suite 4100 920 Fifth Avenue, Suite 3300

Seatile, Washington 98101 Seattle, Washington 98104
Telephone: 206-628-6600 Telephone: 206-622-3150

Email: aharrel@williamskastner.com Email: JimHoward@dwt.com

Email: whansen@williamskastner.com Email: MaryAnnAlmeida@dwt.com
/s/ Emily Stedman

 

Daniel Janssen (Admitted Pro Hac Vice)
Emily Stedman (Admitted Pro Hac Vice)
Quarles & Brady LLP

411 E. Wisconsin Avenue, Suite 2400
Milwaukee, Wisconsin $3202
Telephone: 414-277-5000

Email: Daniel.janssen@quarles.com

Email: emily.stedman@quarles.com

STIPULATION AND PROPOSED ORDER TO AMEND CASE DEADLINES
(No. 2:18-cv-015 17-JLR) -2 Davis Wright Tremaine LLF

LAW OFFICES
920 Filth Avenue, Suite 3300
Seattle, WA 98104-[610
206.622.3150 main - 206.757.7700 fox

 

 
 

oOo fo ns SA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01517-JLR Document 41 Filed 11/06/19 Page 3 of 4

ORDER

 

If IS SO ORDERED. C \ oN iQ &
we | UNITED STATES DISTRICT JUDGE
Dated this Day of November, 2019 TAME L- PoBaRrv
PRESENTED BY:
COUNSEL FOR PLAINTIFF
és/ William T. Hansen

 

P. Arley Harrel, WSBA No. 05170
William T, Hansen, WSBA No, 51535
Williams Kastner & Gibbs PLLC

601 Union Street, Suite 4100

Seattle, Washington 98101

Telephone: 206-628-6600

Email; aharrel@williamskastner.com
Email: whansen@williamskastner.com

és/ Emily Stedman

Daniel Janssen (Admitted Pro Hac Vice)
Emily Stedman (Admitted Pro Hac Vice)
Quarles & Brady LLP

411 E. Wisconsin Avenue, Suite 2400
Milwaukee, Wisconsin 53202
Telephone: 414-277-5000

Email: Daniel. janssen@quarles.com
Email: emily.stedman@quarles.com

COUNSEL FOR DEFENDANT

és/ MaryAnn Almeida

James 5. Howard, WSBA No, 37259
MaryAnn Almeida, WSBA No. 49086
Davis Wright Tremaine LLP

920 Fifth Avenue, Suite 3300

Seattle, Washington 98104
Telephone: 206-622-3150

Email: JimHoward@dwt.com
Email: MaryAnnAlmeidaf@dwt.com

STIPULATION AND PROPOSED ORDER TO AMEND CASE DEADLINES
(No. 2:18-cv-01517-ILB} - 3 Davis Wright Tremaine LLP

LAW OFFICES
920 Fifth Avenue, Suite 3300
Seattle, WA. 98104-1610
206.622.3150 main + 206.757.7700 [nx

 

 
 

oO co NY DBR we BH WW b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-01517-JLR. Document 41 Filed 11/06/19 Page 4 of 4

CERTIFICATE OF SERVICE

Thereby certify that on the date below, I caused a true and correct copy of the foregoing

document to be electronically filed with the Clerk of the Court using the CM/ECF system,

which will send notice of the filing to all counsel of record who have consented to receive

electronic notices via CM/ECF, All other counsel and unrepresented parties, if any, will be

served in accordance with the Federal Rules of Civil Procedure.

DATED: November 6, 2019.

/s/MarvAnna Almeida
MaryAnn Almeida, WSBA #49086

STIPULATION AND PROPOSED ORDER TO AMEND CASE DEADLINES
(No. 2:18-cv-01517-JLR) - 4

Davis Wright Tremaine LLP
LAW OFNICES
920 Flath Avenue, Suite-3300
Seattle, WA 98404-1670
206.622.3150 main - 206,757,7700 fax,

 

 
